DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the code sequence" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 4 and 5 are rejected the same way since they depend on claim 3 and therefore include all its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heng (US 2013/0220157).
Regarding claim 1,
	Heng discloses a print medium [90 in fig. 1] having a calibration pattern [300/400 in figs. 5-6] printed thereon for generating alignment data for a printhead, the calibration pattern comprising one or more rows of spaced apart fiducials, each fiducial comprising a plurality of concentric shapes representing a Barker code [the calibration pattern that is printed on the medium has no functional or structural relationship with the medium (i.e. the paper merely is the substrate that the pattern happens to be printed on.)  The calibration pattern represents printed matter which is being claimed for its communicative content, or for the information contained in the pattern, not because it changes the nature of the paper or print medium in any sense.  (See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015.)  Since the printed matter is not functionally or structurally related to the associated physical substrate, the printed matter (in this case the calibration pattern) is owed no patentable weight, and cannot distinguish the claims over any particular piece of prior art. See MPEP 2111.05.]
Regarding claims 2-8,
	Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2111.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heng in view of Muth et al. (US 2017/0341371 – hereinafter Muth.)
Regarding claim 1, 
	Heng discloses a print medium [90 in fig. 1] having a calibration pattern [300/400 in figs. 5-6] printed thereon for generating alignment data for a printhead [step 540 in fig. 7; paragraph 0050], the calibration pattern comprising one or more rows of spaced apart fiducials [200 in figs. 4-6], each fiducial comprising a plurality of concentric shapes [as seen in figs. 4-6; paragraphs 0032-0034.] 

	However, Heng fails to expressly disclose wherein the plurality of concentric shapes represent a Barker code.

Muth discloses a method for detecting printing nozzle errors in an inkjet printing machine, the method comprising the following steps: printing of a nozzle test pattern, wherein the pattern includes Barker codes; determining the precise positions of the individual components of the nozzle test pattern; generating a correlation signal from the reference and actual signal, wherein the correlation signal describes valid setpoint positions for specific points of the nozzle test pattern; and calculating amplitude and/or phase and/or variance errors from an evaluation of the signal course of the actual signal around a given working point; and evaluating the printing nozzle quality from the calculated amplitude, phase and variance errors [Abstract; paragraphs 0014 and 0030.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Heng invention to include means for placing a code sequence that is a Barker sequence as taught by Muth for the purpose of not only accurately ascertaining occurring printing nozzle errors, but also detecting deviations in the positioning of the print heads [paragraph 0031 and 0071-0072.]

Regarding claim 2, 
In the obvious combination, Heng further discloses wherein each fiducial comprises a plurality of concentric annuli [as seen in figs. 4-6.]

Regarding claim 6, 
In the obvious combination, Muth further discloses wherein the calibration pattern is printed using a printing system [10 in fig. 1] comprising at least one of: 
a plurality of overlapping printheads extending across a pagewidth [paragraph 0074; note that only one option is needed for the limitation to be met as written]; and 
a plurality of printheads arranged along a media feed direction [also note that the claim recites “wherein the calibration pattern is printed using a printing system comprising …” which is a product-by-process limitation (see MPEP 2113) which is not limited by the printing step, but only by the structure implied by the step.]

Regarding claim 7, 
In the obvious combination, Heng further discloses wherein the fiducials are used for generating the alignment data for the printing system [paragraph 0050; also note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.]

Regarding claim 8, 
In the obvious combination, Muth further discloses the print medium further comprising a plurality of identification codes [Barker codes], each identification code identifying a respective print chip of a printhead used to print the calibration pattern [paragraphs 0071-0074.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853